 





CONVERTIBLE PROMISSORY NOTE AMENDMENT No. 3

 

This CONVERTIBLE PROMISSORY NOTE AMENDMENT NO. 3 (the “Amendment”) is made as of
April 12, 2016 (the “Amendment Date”) by and between DOCUMENT SECURITY SYSTEMS,
INC. (“Borrower”), a corporation formed under the laws of the State of New York,
with offices at 200 Canal View Boulevard, Suite 300, Rochester, New York 14623
and MAYER LAUFER (“Lender”).

 

This Amendment amends the Convertible Promissory Note (“Note”), dated December
30, 2011, made among Borrower and Lender, as follows. All capitalized terms used
herein without definition shall have the meanings ascribed to them in the Note.

 

The parties agree as follows:

 

1. Section 1 of the Note shall be, and hereby is, amended to read in its
entirety as follows:

 

  “1. Maturity. The aggregate outstanding Principal Amount, together with all
accrued interest thereon and expenses incurred by the Lender in connection
herewith (cumulatively, the “Outstanding Amount”), shall be due and payable in
full on the earliest to occur of (the earliest of such events being the
“Maturity Date”): (i) May 31, 2017 (the “Scheduled Maturity Date”) and (ii) the
acceleration of this Note upon the occurrence of an Event of Default.”

 

2. Section 2 of the Note shall be, and hereby is, amended to read in its
entirety as follows:

 

  “2. Principal and Interest. Borrower shall continue to make principal payments
in the amount of $15,000 per month until the Maturity Date, at which time a
balloon payment of $155,000 of principal will become due and payable. In
addition to the monthly principal payments, Borrower shall make monthly interest
payments which shall accrue on the then outstanding balance of the Principal
Amount at a fixed interest rate equal to 10% per annum. Accrued interest shall
be payable in cash in arrears on the last day of each calendar month until the
Principal Amount is paid in full. If at any time the outstanding Principal
Amount shall be paid in full, then all accrued interest shall be payable at the
time of such principal payment.”

 

3. Note Ratified. Except as expressly amended hereby, the Note and previously
executed amendments thereto are in all respects ratified and confirmed, and all
of the terms, provisions and conditions thereof shall be and remain in full
force and effect, and this Amendment and all of its terms, provisions and
conditions shall be deemed to be a part of the Note.

 

4. No Events of Default. The Borrower confirms that, as of the date hereof,
there exists no condition or event that constitutes (or that would after
expiration of applicable grace or cure periods constitute) an Event of Default.

 

   

   

 

5. Costs and Expenses. Borrower agrees to pay any and all reasonable costs
incurred in connection with preparation for closing, the closing, and
post-closing items relating to this Amendment.

 

6. Governing Law. This Amendment, together with all of the rights and
obligations of the parties hereto, shall be construed and interpreted in
accordance with the laws of the State of New York, excluding the laws applicable
to conflicts or choice of law.

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives by their signatures below.

 

  LENDER               /s/ Mayer Laufer       Mayer Laufer              
DOCUMENT SECURITY SYSTEMS, INC. (Borrower)             By: /s/ Philip Jones    
Name: Philip Jones     Title: Chief Financial Officer    

 



 2  

   

